internal_revenue_service number release date index number ------------------------------------ ------------------------------ ------------------------------------ -------------------------------------- ---------------------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-150177-06 date date legend legend settlor trust husband state state court ----------------------------- ------------------------------------------ ------------------------- ----------- --------------------------------------------------------------------- ----------- ---------------------------- -------------------------- ---------------------- --------------------------- state statute date date date dear ---------- this letter responds to a letter dated date from your personal representative requesting a ruling under ' of the internal_revenue_code the facts submitted and the representations made are as follows settlor established an irrevocable_trust trust on date date is before date paragraph first of trust provides that trust is to be divided into three trusts trust a_trust b and trust c paragraph first a provides that during settlor’s lifetime the net_income from trust a is to be accumulated and added to principal paragraph first b provides that during settlor’s lifetime the net_income from trust b is to be paid to the settlor and upon settlor’s death to her husband husband if he survives settlor paragraph first c provides the during settlor’s lifetime trustee is to distribute the net_income from trust c to husband or any descendant of the settlor in the event of need occasioned by illness plr-150177-06 accident or other misfortune or any emergency or if in the discretion of such individual trustee it is necessary for the comfortable maintenance support or education of any such beneficiary or of his or her family paragraph first d provides as follows at the time of the execution of this trust_indenture the settlor has living three children however this trust_indenture and its benefits shall extend to all children and issue of deceased children of settlor whether now living or hereafter born from and after the death of the settlor or upon the death of husband in the event he survives the settlor as her husband the trustee shall set off the entire trust including each of the parts into which it had previously been divided and the accumulated but undistributed_income thereon into one or more portions and if more than one then as nearly equal in value as possible one share for each of the children of the settlor who shall at that time be living or deceased but leaving living lawful issue then surviving such issue to take in equal parts subject_to the terms hereof the share set off for their deceased parent or ancestor per stirpes however and not per capita thereafter the trustees shall pay not less frequently than quarter annually to the beneficiary or beneficiaries of each share or portion during the continuance of the trust established in respect to the share or portion of such child or lawful issue of deceased child so much of the net_income derived from such share or portion as the individual co-trustee may in his sole and absolute discretion determine and direct in the event of the death of any beneficiary for whom a share or portion as above provided has been set_aside leaving lawful issue said lawful issue shall be entitled to receive any discretionary distribution of income from the share or portion theretofore set_aside for the deceased ancestor of such surviving issue without necessity of future adjustment for unequal distribution in the event there is no such surviving issue of any beneficiary or all of such surviving issue shall thereafter die the share or portion theretofore set_aside for which there is no such surviving issue to become beneficiary shall be added to and become a part of the remaining shares or portions just as if it had constituted as part thereof at the time of the death of survivor of settlor and her husband husband twenty years after the death of the last survivor of the settlor and her husband husband and all of the children of the settlor living at the date of the execution of this trust the trust herein created shall terminate and shall be distributed free and clear of all trusts to the descendants of the settlor then living who have no living ancestor who is a descendant of settlor per stirpes and not per capita emphasis added plr-150177-06 paragraph first f provides that in the event settlor and husband are not survived by descendants or the descendants cease before the trust terminates trust is to be terminated and distributed to those persons who would inherit under state law if settlor had died intestate in paragraph third d settlor retained the right by her last will and testament to direct a contrary disposition of the income from trust b settlor’s current will directs that after her death trust b is to be maintained as a separate portion from which the trustee is to distribute income to her descendants accordingly under the third sentence of paragraph first d only trusts a and c will be combined after settlor’s death husband died on date on date settlor’s great-grandchild was born out of wedlock it has been represented that under state law settlor’s great-grandchild would not be considered the lawful issue of settlor because the child’s parents were not married when the great-grandchild was born the trustee of trust contends that the use of the term lawful issue in sentence sec_3 through of paragraph first d instead of the words descendant or issue constitutes scrivener’s error for the following reasons first the term lawful issue while used in sentence sec_3 through of paragraph first d is not used in other parts of the same paragraph or in any other paragraph of trust second the use of the term lawful issue in sentence sec_3 through of paragraph first d directly contradicts sentence of that paragraph which states that this trust_indenture and its benefits shall extend to all children and issue of deceased children of the settlor whether now living or hereafter born emphasis added third the terms descendant and issue are used in the following paragraphs of trust without being qualified by the term lawful the phrase any descendant of the settlors is used in paragraph first c relating to discretionary distributions from trust c during settlor’s lifetime the second sentence of paragraph first d states that this trust_indenture and its benefits shall extend to all children and issue of the deceased children of the settlor whether not living or hereafter born the terminating provisions set forth in the last sentence of paragraph first d provides that the terminating distributions are to be made to the descendants of the settlor then living who have no living ancestor who is a descendant of settlor per stirpes and not per capita paragraph first f of trust refers to the terminating distributions that are to be made if no descendents of the settlor are then living fourth the use of the term lawful issue in sentence sec_3 through of paragraph first d but not elsewhere in trust leads to the following illogical and inconsistent results pursuant to paragraph first c settlor’s great-grandchild as a descendant is eligible to receive discretionary distributions from trust c during settlor’s life pursuant to sentence sec_3 through of paragraph first d settlor’s great-grandchild as a descendant plr-150177-06 who is not lawful issue will not be eligible to receive discretionary distributions from trusts a and c descendant’s trusts between the date of settlor’s death and the date those trusts terminate pursuant to the last sentence of paragraph first d settlor’s great-grandchild as a descendant will be entitled to receive distributions upon the termination of the descendants’ trusts if he survives to the termination_date pursuant to settlor’s exercise of her testamentary power to direct a contrary disposition of the income from trust b settlor’s great-grandchild will be eligible to receive discretionary distribution from trust b between the date of settlor’s death and the date trust b terminates settlor has executed an affidavit in which she has indicated that she does not recall advising the attorney who drafted trust or any other person that any of her descendants should be excluded from the class of beneficiaries eligible to receive distributions from any trust created under trust and she does not recall discussing the matter with the attorney or any other person settlor has indicated that it is not presently her intent and she does not recall every having the intent to exclude a descendant of hers from receiving distributions from any trust created under trust finally settlor represents that she has executed numerous wills and trust indentures that refer to her descendants or issue and none of those instruments limits the class of her descendants or issue to those who are deemed lawful it has been represented that no additions actual or constructive have been made to trusts a b or c after date the trustee of trust proposes to file an action in state court to reform sentence sec_3 through of paragraph first d of trust so that those sentences use or refer to the terms descendants or issue rather than the term lawful issue state statute provides that a court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor’s intention if it is proved by clear_and_convincing evidence that both the settlor’s intent and the terms of the trust were affected by a mistake of fact or law whether in expression or inducement the trustee of trust requests a ruling that the proposed reformation of trust will not cause trust a_trust b_trust c or the descendants’ trusts to lose their status as trusts that are exempt in the case of trust a_trust c and the descendants’ trusts or partially exempt in the case of trust b from the generation-skipping_transfer gst tax law and analysis sec_2601 imposes a tax on every generation-skipping_transfer made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-150177-06 sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that except as provided in ' b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in ' b ii b or c which relate to property includible in a grantor s gross_estate under and sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be plr-150177-06 interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter in the present case trust a and trust c are considered to have been irrevocable on date because neither ' nor ' applies to these trusts sec_2038 applies to that portion of trust b’s corpus necessary to support the income_interest in trust b because settlor has retained the right in paragraph third d of trust to direct a contrary disposition of the income_interest in trust b in her last will and testament to the extent that trust b’s entire corpus is not necessary to support the income_interest in trust b that portion that is not necessary if any is considered irrevocable on date it has been represented that no additions actual or constructive have been made to trust after date trust contains conflicting terms that may lead to an inconsistent administration of its provisions that are the result of a scrivener’s error to resolve this issue the trustee intends to file pursuant to state statute an action in state court to have trust reformed as reformed the terms descendants or issue will replace the term lawful issue in sentence sec_3 through of paragraph first d of trust settlor has presented an affidavit in support of the proposed reformation accordingly based upon the facts submitted and the representations made we conclude that the distribution of trust income after settlor’s death and before trust terminates presents a bona_fide issue regarding the disposition of trust property further we conclude that the proposed reformation of trust is consistent with applicable state law that would be applied by the highest court of the state therefore the proposed judicial reformation of trust will not cause trust trust a_trust c the descendants’ trusts or any portion of trust b that may be deemed irrevocable on date under ' b ii b to lose their status as trusts that are exempt from the gst tax by reason of b a of the act and sec_26_2601-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether any portion of trust b is irrevocable on date pursuant to ' b ii b further no opinion is expressed or implied concerning what portion of trust b is includible in settlor’s gross_estate under or this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-150177-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan senior technician reviewer branch passthroughs special industries enclosure copy for ' purposes cc
